Porter, J.
(dissenting) : The fact is undisputed that plaintiff was in no danger from the starting of the machine unless he slipped and fell. It is established, therefore, that two distinct causes produced the injury. The détermination of the jury as to which was the remote and which the proximate cause is not conclusive. (Light Co. v. Koepp, 64 Kan. 735, 67 Pac. 608; Railway Co. v. Columbia, 65 Kan. 390, 69 Pac. 338.) I think it can not be said that the injuries in this case are the natural result of the act of starting the machine in operation.
I am authorized to state that Mr. Justice Burch concurs in this dissent.